MEMORANDUM **
Charles Villacres, a California state prisoner, appeals pro se the district court’s order dismissing his 42 U.S.C. § 1983 action alleging that prison conditions violated his Eighth Amendment rights and that he was denied access to the courts because his cell lacked a desk area. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994) (per curiam), and we affirm.
Villacres admitted in his complaint that he never filed a grievance with prison officials regarding his claims. The district court, therefore, properly dismissed his action without prejudice for failure to exhaust administrative remedies. See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.